DETAILED ACTION
	This is in response to communication received on 4/16/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 3/4/21.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Kimura et al. US PGPub 2016/0313690 hereinafter KIMURA further in view of Sayaka et al. WO 2015156110A1 hereinafter SAYAKA and Ohmori et al. US 2009/0311017 hereinafter OHMORI on claims 1-12 and 15 are maintained. The rejection has been updated and further the Periodic Table has been provided to show evidence to meet the added claim limitations.
As for claim 1, KIMURA teaches "In a cleaning blade 1 having an elastic body 11, which is a molded article of a rubber material, the elastic body 11 having at least a surface-treated layer 12 formed at least on an abutting part with an object of contact, the surface-treated layer 12 is formed by impregnating the elastic body 11 with a surface treatment liquid" (abstract, lines 1-6), i.e. a method for making a rubber blade.
KIMURA teaches "The surface-treated layer 12 is formed by impregnating a surface portion of the elastic body 10 with a surface treatment liquid, followed by curing" (paragraph 19, lines 8-10) and "Particularly when polyurethane is used as the elastic body 11" (paragraph 27, lines 1-2), i.e. applying a first coating composition ... on at least a part of a surface of a polyurethane elastic substrate.
the first coating composition comprises an isocyanate-group-terminated polyisocyanate and a first solvent.
KIMURA is silent on the weight percentage of NCO in the polyisocyanate is 5% to 30%.
 KIMUTA teaches “Through use of a bifunctional isocyanate compound having a molecular weight of 200 to 300, reaction with a tri-functional polyol proceeds consistently” (paragraph 26, lines 16-19), i.e. wherein a bifunctional isocyanate is a compound with two isocyanate groups. As evidenced by the  periodic table, an isocyanate group has a molecular weight of 84.034. It is expected that a person of ordinary skill in the art at the time of the invention could have converted the weight range of the compounds with isocyanate groups to a weight percentage of isocynanate groups within that compound, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
11 is impregnated with a surface treatment liquid and then cured, thereby forming the surface-treated layer 12 at the surface portion of the elastic body 11. No particular limitation is imposed on the method in which a surface portion of the elastic body 11 is impregnated with a surface treatment liquid, followed by curing" (paragraph 36, lines 1-7), i.e. reacting the isocyanate group of the polyisocyanate.
KIMURA is silent on applying ... a second coating composition in separate steps on at least part of a surface of a polyurethane elastic substrate ... second coating composition comprises a first monomer, a photoinitiator, and a second solvent, and the first monomer is at least one of an acrylate monomer and a methacrylate monomer each having an reactive hydroxyl group ... solidifying the first coating composition and the second coating composition by ultraviolet light irradiating to form a hardened layer on the surface of the polyurethane elastic substrate.
SAYAKI teaches "cleaning blade manufacturing methods, cleaning blades, image forming equipment, and process cartridges" (page 1, lines 10-11) and "By the way, as a method of impregnating the surface and the inside of the elastic blade to have high hardness, the surface of urethane rubber... is impregnated with an ultraviolet curable resin, and after impregnation ... a method of curing the resin by irradiating with ultraviolet rays after removing the resin" (page 2, lines 39-43), i.e. applying a ... coating composition ... on at least a part of a surface of a polyurethane elastic substrate ... reacting ... the reactive hydroxyl group of the first monomer and solidifying the coating composition by ultraviolet light irradiating to form a hardened layer on the surface of the polyurethane elastic substrate.
composition comprises a first monomer ... the first monomer is at least one of an acrylate monomer and a methacrylate monomer each having an reactive hydroxyl group.
SAYAKI teaches "Other compounds are not particularly limited ... Examples thereof include a photopolymerization initiator and a diluent" (page 8, lines 311-313), i.e. the composition comprises ... a photoinitiator and a second solvent. SA YAKI is silent on reacting the isocyanate group of the polyisocyanate with the reactive hydroxyl of the group of the first monomer to generate an urethane group to form a polyurethane acrylate.
SAYAKI and KIMURA are silent on applying both compositions to a blade.
However, OHMORI teaches "A cleaning blade for removing fine particles from a cleaning target by contact with the cleaning target is provided. The cleaning blade includes an elastic blade" (abstract, lines 1-3) and "In order to improve adhesiveness to the elastic blade 622, isocyanate compounds may also be mixed with ultraviolet hardening resins" (paragraph 77, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing to apply both compositions to the blade such that a first coating composition and a second coating composition in separate steps on at least a part of a surface of polyurethane elastic substrate and reacting the isocyanate group of the polyisocyanate with the reactive hydroxyl group of the first monomer to generate an urethane group to form a polyurethane acrylate in the combined process of KIMURA and SAYAKI because OHMORI teaches that applying an isocyanate as part of a curing composition for a polyurethane material improves adhesion. Further, examiner notes that reacting the isocyanate group of the polyisocyanate with the reactive hydroxyl group of the first monomer to generate an urethane group to form a polyurethane acrylate would necessarily take place as part of the reaction of both compositions.
As for claim 3, KIMURA teaches "Through use of a trifunctional polyol having a molecular weight of 150 or less, reaction with bi-functional isocyanate is increased in speed, and a high-hardness surface-treated layer can be yielded" (Paragraph 28, lines 12-15), i.e. a range that overlaps with wherein the polyisocyanate is a prepolymer obtained by reacting an isocyanate monomer with a polymer polyol, a number average molecular weight of the polymer polyol is less than or equal to 8000. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 4, KIMURA teaches "tri-functional polyol include trifunctional aliphatic polyols, such as glycerin, 1,2,4-butanetriol, trimethylolethane (IME), trimethylolpropane (TMP), and 1,2,6-hexanetriol; polyether trials formed through addition of ethylene oxide, butylene oxide, etc., to tri-functional aliphatic polyols; and polyester trials" (paragraph 28, lines 1-6), which includes examples that fall within the range of wherein the number average molecular weight of the polymer polyol is 200 to 4000 (see the polyether trials formed through addition of ethylene oxide, butylene oxide, etc., to tri-functional aliphatic polyols; and polyester trials).
As for claim 5, KIMURA teaches "tri-functional polyol include trifunctional aliphatic polyols, such as glycerin, 1,2,4-butanetriol, trimethylolethane (IME), trimethylolpropane (TMP), and 1,2,6-hexanetriol; polyether trials formed through addition of ethylene oxide, butylene oxide, etc., to tri-functional aliphatic polyols; and polyester trials" (paragraph 28, lines 1-6), i.e. wherein the polymer polyol comprises at least one of polyoxyalkylene polyol and polyester polyol.
As for claim 6, KIMURA teaches "Examples of the tri-functional polyol" (paragraph 28, line 1 ), i.e. a value that falls within wherein a functionality of the polymer polyol is 2 to 5.
As for claim 9, KIMURA and SAYAKI are silent on a particular order. However, Examiner notes that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV.
Thus it would be well within the skill of the ordinary artisan to have wherein the applying the first coating composition and the second coating composition in separate steps on at least a part of the surface of the polyurethane elastic substrate comprises: firstly applying the first coating composition on the surface, and then applying the second coating composition on the surf ace having the first coating composition; or firstly applying the second coating composition on the surface, and then applying the first coating composition on the surf ace having the second coating composition in the process of KIMURA, SAYAKI and OHMORI.
As for claim 10, KIMURA is silent on after applying one and before applying another of the first coating composition and the second coating composition, further comprising: removing an excess coating composition from the surface.
SAYAKI teaches "the ultraviolet composition can be uniformly removed ... by immersing it in a solvent" (page 3, lines 111-116), i.e. after applying one and before applying another of the first coating composition and the second coating composition, further comprising: removing an excess coating composition from the surface.
OHMORI teaches "A cleaning blade for removing fine particles from a cleaning target by contact with the cleaning target is provided. The cleaning blade includes an elastic blade" (abstract, lines 1-3) and "In order to improve adhesiveness to the elastic blade 622, isocyanate compounds may also be mixed with ultraviolet hardening resins" (paragraph 77, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing to after applying one and before applying another of the first coating composition and the second coating composition, further comprising: removing an excess coating composition from the surface in the combined process of KIMURA and SAYAKI because OHMORI teaches that applying an isocyanate as part of a curing composition for a polyurethane material improves adhesion. Further, examiner notes that reacting the isocyanate group of the polyisocyanate with the reactive hydroxyl group of the first monomer to generate an urethane group to form a polyurethane acrylate would 
As for claim 11, KIMURA teaches "there is a method in which the elastic body 11 is immersed in a surface treatment liquid" (paragraph 36, lines 7-9) and SAYAKI teaches "impregnating an ultraviolet curable composition ... by ... dip coating" (page 7, lines 260-261), i.e. wherein the applying is respectively dip-coating the surface of the polyurethane elastic substrate with the first coating composition and the second coating composition as combined in the rejection of claim 1.
As for claim 12, KIMURA teaches immersion times of 1,5 and 10 minutes (table 1) and SA YAKI teaches "impregnation time is preferably 5 to 60 minutes" (paragraph 271-272), i.e. wherein the surface of the polyurethane elastic substrate is stayed in the first coating composition and the second coating composition for 1 minute to 60 minutes. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. As combined in the rejection of claim 1 above.

Allowable Subject Matter
Claims 4, 7, 8, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 3/4/21 have been fully considered but they are not persuasive. Examiner notes that the range given by KIMURA does overlap with the range taught by the claims and thereby cannot be considered allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A. DAGENAIS-ENGLEHART/
Examiner
Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717